                         I THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF ORTH CAROLINA
                                  WESTERN DIVISION
                                  No. 5:16-CV-283-BO


WILLIAM H. BARTELS, Executor of the              )
ESTATE OF JEA         ET. BARTELS, and           )
JOSEPH J. PFOHL , on behalf of                   )
themselves and all others similarly situated ,   )
                                                 )
                Plaintiffs,                      )
                                                 )
                V.                               )                     ORDER
                                   )
SAB ER HEALTHCARE GROUP , LLC ,    )
SAB ER HEALTHCARE HOLDINGS ,       )
LLC , FRA KL    OPERA TIO S LLC    )
d/b/a FRANKLIN MANOR ASSISTED      )
LIVING CENTER , SMITHFIELD EAST )
HEAL TH HOLDINGS , LLC d/b/a       )
GABRIEL MANOR ASSISTED LIVING )
CENTER, and QUEEN CITY AL          )
HOLDINGS , LLC d/b/a THE CROSSINGS )
AT STEELE CREEKE,                  )
                                   )
            Defendants.            )


        This cause comes before the Court on the pariies ' consent motion for modification of

scheduling order, defendants ' motion to seal , defendants ' partial motions to dismiss under Rule

12(b)(l) and for judgment on the pleadings under Rule 12(c), and plaintiffs ' motion for class

certification. The matters are ripe for disposition . For the reasons discussed below, the parties '

consent motion for modification of scheduling order is granted , defendants ' motion to seal and

motions to dismiss under Rule 12(b)(l) and for judgment on the pleadings under Rule 12(c) are

granted, and plaintiffs ' motion for class certification is denied .




         Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 1 of 10
                                           BACKGROUND

        In April 2016, plaintiffs file d this action in Franklin County Superior Court as a putative

c lass actio n alleging c laim s arising from defendants ' failure to comply with their co ntractual and

statutory obligations to provide ass isted Iiving services that meet the needs of the residents. The

plaintiffs that remain in the case are Joseph Pfohl , executor of the estate of Bernice Pfohl , and

Edward Bartels, exec utor of the estate of Jeanne Bartels. Ms. Pfohl and Ms. Bartels were

residents of Franklin Manor.

        Plaintiffs named five defendants: (I) Saber Healthcare Group, LLC ("SHG"), (2) Saber

Healthcare Ho ldings, LLC ("SHH") , (3) Franklin Operations, LLC, d/b/a Franklin Manor

Ass isted Living Center ("Frankli n Manor"), (4) Smithfi eld East Health Holdings, LLC, d/b/a

Gabriel Manor Assisted Living Center (" Gabriel Manor"), (5) Queen C ity A l Holdings, LLC,

d/b/a The Crossings at Stee le Creek (" The Crossings"). The latter three defendants are the adult

care homes, co ll ective ly referred to in the com pl aint as the North Caro lina Care Centers. The

relationship between th e defendants, including the amount of ownership and control exercised by

SHH and SHG over the        orth Carolina Care Centers, is disputed. Defendants removed the case

to this Co urt based on di versity of parti es and th e C lass Action Fairness Act.

        According to plaintiffs ' amended comp laint, plaintiffs each entered into a written contract

with defendants called the Assisted Living Residency Agreement (Residency Agreement) under

which defendant wi ll prov ide " basic services" in exchange for co nsideration ranging from $4, I 00

or $5 ,000 per month based on whether a resident e lected a small companion su ite, large companion

suite, or a private stud io. Amd. Campi.    ,r,r 47-48.   The agreement defined basic services as the

provision of "room , board , and such services as may be required fo r the . .. safety, good grooming,

                                                    2




         Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 2 of 10
and well-being of the Resident. " Basic serv ices were tasks such as assistance w ith walking,

toileting, housekeepi ng, grooming, eating, de li vering medications, and overall supervision and

were performed by unli censed care aides. Id. ~ 49. Residents could pay an additional $900 per

month to have the physical assistance of two people for care or dining and an additional $300 per

month fo r the admini strati on of more than six med ications. Id.     ~   51 . These additional services

required defendants to have add itional staff members on hand . Id.          ~   52. Plaintiffs allege that

defendants consistentl y staffed its North Caro lina Care Centers inadeq uately , such that they were

unable to provide the services that were required for the safety, good grooming, and well -being of

the plaintiffs and putative class members. Id. ~ 54. The complaint furt her all eges that defendants

knew or should have known that they would not be ab le to comply with their obligations under the

Residency Agreements and that they never intended to compl y with their obli gatio ns w hen they

entered into those agreements. Id. ~~ 104- 05 . Plainti ffs bring three clai m s for relief: (I) breach of

contract, (2) violation of the   orth Caro lina Unfair Trade Practices Act (UDTPA) , N.C. Gen. Stat.

§ 7 1- 1. 1. and (3) injunctive relief to enforce provisions ofN.C. Gen. Stat. § 131 D-19 et seq.

                                            DISCUSSIO

Motion for Modifi cation of Scheduling Order

        On September 14, 2020, the parties jointly fi led a motion for modification of the

schedu ling order to extend certain deadlines by approximately sixty days. On A pril 23, 2020, this

Court entered a schedul ing order [D E 125] that adopted most of the joint Rule 26(f) report, but it

set some dead lines. T he Court stated that the parti es could request modification of the scheduling

order in conformity w ith Fed. R. Civ. P. 16(b)(4). For good cause shown, this Court grants the

parties ' motion for modification of the sched uling order. Fact discovery shall be concluded by

                                                    3




         Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 3 of 10
November 15, 2020; di sc losure of expert w itnesses and reports are due from plaintiffs by

December 15, 2020, re bu ttab le expert witnesses and reports are due fro m defendants by January

30, 202 1, and all expert discovery shall be concluded by March 30, 202 1; and all potentially

dispositive motions shall be filed by Apri l 30, 202 1.

Motion to Sea l

        On June 12, 2020 , defendants moved to permanently seal (I) certain exhibits to the

Second Declaration of D enni s Toney dated June 10, 2020 [DE 132], (2) certain exhibits to the

Second Declaration of Pamela Mayo dated June I 0, 2020 [DE 134], (3) certain exhi bits to the

Declaration of Stephen Lynn dated June 11 , 2020 [DE 136] , and (4) certain exhibits [DE 130] to

defendants ' memorandum in oppos ition to plaintiffs ' motion for class certification and to appoint

counsel [DE 129]. Plaintiffs have not responded. For good cause shown, thi s Court grants the

defendants ' motion to seal.

Motion for Class Certifi cation

        Rule 23 of the Federal Rules of Civi l Procedure provides that certification of a class is

appropriate if the fo llowing prerequisites are satisfied:

        ( 1) the class is so numero us that j o inder of all mem bers is impracticable;
        (2) there are questions of law or fact common to the class;
        (3) the claims or defenses of the representative parties are typical of the claims or
        defenses of the class; and
        (4) the representative parties wil l fairly and adequately protect the interests of the
        class.

Fed R. Civ . P. 23(a) . If the prerequisites have been satisfied, the parties seeking class

certi fication must also demonstrate that th e action falls wi thin a category of Rule 23(b).

See Haywood v. Barnes, 109 F.R. D. 568, 575 (E.D.N .C. 1986). Plaintiff asserts that the

claim is maintainable under Rule 23(b)(3) .
                                                   4




         Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 4 of 10
       Rule 23(b)(3) provides that a class action may be maintained if Rule 23(a) is satisfied and

if: "the court finds that the questions of law or fact common to class members predominate over

any questions affecti ng only individual members, and that a class action is superior to other

available methods for fairly and efficiently adj udicating the controversy." Fed. R. Civ. P.

23(b)(3). To be certified as a Rule 23(b)(3) class action, plaintiffs must satisfy both the

"predominance" and "superiority" components of the rule. Amchem Prods. , Inc. v. Windsor , 521

U.S. 59 1,6 15 ( 1997). The predominance inquiry "tests whether proposed classes are suffici ently

cohesive to warrant adjudication by representation" and "call s upon courts to give careful

scrutiny to the relation between common and individual questions in a case. " Tyson Foods, Inc.

v. Bouaphakeo, 136 S. Ct. I 036, 1045 (2016). If a question is individual , the evidence presented

will vary from member to member. Id.

       Here, plaintiffs do not satisfy the Rule 23(b)(3) predominance inquiry, and individualized

issues outweigh any common issues that plaintiff identifies. Specificall y, individualized issues

regarding injury predominate over any commo n questions because there is no reliable means of

providing class-wide injury. The staffi ng levels varied significantly across the class period, and

state regulators performing inspections found staffing levels to be appropriate except on three

occasions. Plaintiffs will have to determine what the staffing of the faci lity was during each shift

and on each day of each putative class member's residency. Individuali zed issues will further

abound, as plaintiffs must show what the needs of the residents were at any given time in order

to show that those needs were net met. The putative class members were subj ect to

individuali zed care plans, which changed freq uently. The Court wi ll need to indi vid ually assess

each care place for each resident of the faci Ii ty to determine what the needs of the residents were

                                                  5




        Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 5 of 10
at any given time and whether those needs were adequately met. Therefore, plaintiffs ' motion for

class certification must be denied .

Motion to Dismiss

            A Rul e l 2(b)(6) motion tests the legal sufficiency of the complai nt. Papasan v. Allain, 478

U.S. 265, 283 (1986). When acting on a motion to di smi ss under Rule 12(b)(6), "the court should

accept as true all well-pleaded allegations and should view the complaint in a light most favorable

to the plaintiff. " Mylan Labs. , Inc. v. Matkari , 7 F.3 d 1130, 11 34 (4th Cir.1993). A complaint

must allege enough facts to state a claim for reli ef that is fac ially plausible. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544 , 570 (2007). Facial plausibility means that the facts pied " allow[] the court

to draw the reasonable inference that the defendant is liable for the misconduct alleged," and mere

recitals of the elements of a cause of acti on supported by conclusory statements do not suffice .

Ashcroft v. Iqbal, 556 U.S . 662, 678 (2009).              A complaint must be dismissed if the factual

allegations do not nudge the plaintiff s claims "across the line from conceivable to plausible."

Twomb ly , 550 U.S . at 570 .

            Although the remaining plaintiffs were both residents of Franklin Manor, plaintiffs bring

complaints against all the North Carolina Care Centers. Amd. Comp!.~~ 18- 20, 23- 25. Plaintiffs

all ege that defendants are alter egos of each other and argue that "defendants have created a

compl ex ownership and management structure in order to shield themselves from liability and to

carry out their single enterprise w ith financial impunity." Id.      ~   27. Defendant Saber Group owns

the trademark " Saber Healthcare Group," and defendan ts use thi s mark and the accompanying

brand fo r all its eighty-three ski lled nursed and assisting living homes in six different U .S. states.

Id.   ~   32. Plainti ffs claim that defendants public ly portray themse lves as a single enterpri se, with

                                                       6




             Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 6 of 10
separate webpages within a single website rather than separates websites, and disregard corporate

formalities and commingle funds. Id. ~~ 33- 34. Plaintiffs argue that Saber exercises complete

dominion and contro l over the No rth Carolina Care Centers, performing executive functions such

as determining the budget and staffing level of each facility, and exercises pervasive and continual

control over the North Caro lina Care Centers such that they are mere instrumentalities of the Saber

Healthcare Group . Id.   ~~   35- 36. Plaintiffs argue that they have standing to bring claims against

Gabriel Manor and The Crossings not for breaching contracts the plaintiffs did execute, but instead

as alter egos of the defendants who breached the contracts the plaintiffs did execute. Bartels v.

Saber Health care Grp., LLC, 880, F.3d 668 , 677 (4th Cir. 2018).

        For an action to constitute a case or controversy under Article III, a "plaintiff must have

(1) suffered an injury in fact, (2) that is fair ly traceable to the challenged conduct of the defendant,

and (3) that is likely to be redressed by a favorab le judicial decision. " Spokeo, Inc. v. Robins, 136

S. Ct. 1540, 1547 (20 16). Plaintiffs attempt to create standing by all eging that all defendants are

alter egos of each other. This attempt fai ls. Piercing the corporate veil is not an independent cause

of action, but "rather is a means of imposing li ability on an underlying cause of action. " Peacock

v. Thomas, 516 U .S. 349, 354 (1996). Therefore, plaintiffs cannot use this doctrine to create

standing where they do not have it. Even if plaintiffs were able to show that defendants are alter

egos of each other, plaintiffs ' standing is limited on ly to alleged damages to plaintiffs. Plaintiffs

resided at Franklin, Manor, not at Gabriel Manor or The Crossings, and they have not shown that

they were harmed by anyth ing all eged to have been done by any defendant in connection with

Gabriel Manor or The Crossings. Plaintiffs lack standing to allege claims premised on a contractual

breach against any of the defendants when no relationship exists between themselves and Gabriel

                                                    7




         Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 7 of 10
Manor or The Cross in gs. Therefore, the clai ms based agai nst Gabri el Manor and The Crossings

are dismissed for lack of standing. To hold otherwise wou ld violate the principl e that "one who is

not a party to the contract may not maintain an action for its breach." Matternes v. City of Winston -

Salem , 286N.C. 1, 12( 1974).

Motion for Judgment on the Pleadings

        "After the pleadings are closed- but early enough not to delay tri al- a party may move

fo r judgment on the pleadi ngs. " Fed. R . Civ. P. 12(c). "[F]or purposes of 12(c), 'the pleadings are

closed upon the filing of a complaint and an answer (absent a court-ordered rep ly), unless a

counterclaim, crossclaim, or third-party claim is interposed.'" Mandujano v. City of Pharr, Texas,

786 F. App ' x 434,436 (5th Cir. 2019) (quoting SC Charles A lan Wright et al. , Federal Practice

and Procedure § 1367 (3d ed. Apr. 20 19 Update)) ; see also Burbach Broad. Co. of Delaware v.

Elkins Radio Corp., 278 F.3 d 401, 405 (4th Cir. 2002) (pleadings closed after answer fi led). In this

case, defendants filed on an answer on May 3 1, 20 16 and an amended answer on June 2 1, 2016 .

Accordingly, the pleadings are closed, and defendants ' motion is timely.

        The Court reviews the Ru le 12(c) motion under the same standard as a motion to di smiss

pursuant to Rule l 2(b)(6)- assum ing the fac ts in the comp laint as true and drawing all reasonable

inferences in plaintiffs ' favo r. Burbach Broad, 278 F.3d at 406. Taking the all egations as true, the

Court concludes that plaintiffs have not adequately alleged their claim.

        Under the UDTPA, it is ill egal for a company to engage in " unfair or deceptive acts or

practices in or affecting comm erce." N.C . Ge n. Stat.§ 7 1- 1.1. " In order to estab lish aprima

facie clai m for unfair trade practices, a plaintiff must show: ( 1) [the] defendant committed an

unfair or deceptive act or practice, (2) the act in question was in or affecting commerce, and (3)

                                                   8




         Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 8 of 10
the act proximately caused injury to the plaintiff. " Dalton v. Camp, 548 S.E.2d 704, 7 11 (N.C .

2001) (citation omitted). Where a claim stems from an alleged misrepresentation, a plaintiff must

"demonstrate reliance on the misrepresentation in order to sho w the necessary proximate cause."

Bumpers v. Comm. Bank of N. Va., 747 S.E.2d 220, 226 (N.C. 2013). Thi s requ ires a plaintiff to

establish actual and reasonable reliance. Id. at 227 . " Actual reliance requ ires that the plaintiff

have affirmatively incorporated the alleged misrepresentation into his or her decision-making

process; if it were not for the misrepresentation, the plaintiff would likely have avoided the

injury altogether. " Id.

        The general rule is that a breach of contract, even if intentional , does not support a UTDPA

claim . Broussard v. Meineke Disc. Mujjl.er Shops, Inc. , 155 F.3d 331 , 34 7 ( 4th Cir. 1998). North

Carolina law does not allow plaintiffs to "mu ltiply the damages for an ord inary breach of an

agreement by re-characterizing the breach as a violation of the UDTPA." PCS Phosphate Co. v.

Norfolk s. Corp., 59 F.3d 2 12, 224 (4th Cir. 2009). The allegations in p laintiffs' complaint boil

down to the following : defendants failed to provide what they promised in the residency

agreement. The case against defendant li es in contract, not tort. Plaintiffs ' attempt to shoehorn

" substantial aggravating circumstances" into the compl aint is unavailing and consists largely of

conclusory statements about fairness and defendants' motivations. " Given the contractual center

of this dispute, [plaintiffs UTDPA claim is] out of place. " Broussard, 155 F.3d at 347.

        Because the Court determines the plaintiffs UDTPA claim merely re-characterizes her

breach of contract claim and is properly subject to dismissal, the Court need not engage with

defendants' remaining arguments. This Court grants defendants ' motion for judgment on the

pleading and plaintiffs ' UDTPA claim is dismissed .

                                                    9




         Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 9 of 10
       For the forego ing reasons, plain tiffs' moti on to certify class [DE 12 1] is DE IED.

Defendants' parti al moti on to dismiss and for j ud gment on the pleadings [DE 127) is

GRA TED. The claim s against Gabriel Manor and the Crossings are di smi ssed, and defendants

are entitled to entry of judg ment in their favo r on their UDTPA cl aim all defendants . Defendants '

motion to seal [DE 137) and the parties ' consent moti on to amend the schedu ling ord er [DE 144)

are GRANTED.




SO ORDERED, this ~ , day of October 2020.




                                               TERRENCE W . BOYLE
                                               UNITED ST A TES DISTRI CT




                                                  10




        Case 5:16-cv-00283-BO Document 146 Filed 10/21/20 Page 10 of 10
